DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   ADRIAN ALEXANDER LESTER,
                           Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-217

                              [July 27, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case Nos. 312013CF000519A, 312013CF000520A,
312013CF000794A, and 312014CF000391A.

  Philip J. Massa, West Palm Beach, for appellant.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and LEVINE, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.